Dismissed and Memorandum Opinion filed December 4, 2014.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-14-00645-CV

MATTHEW HERMANN FAVARD D/B/A BEST OFFER AUTO, Appellant
                                        V.
                          RENEE EDMUND, Appellee

                   On Appeal from the 189th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2013-29045

                 MEMORANDUM                      OPINION


      This appeal is from a judgment signed July 30, 2014. No clerk’s record has
been filed. The clerk responsible for preparing the record in this appeal informed
the court appellant did not make arrangements to pay for the record.

      On October 23, 2014, notification was transmitted to all parties of the
court’s intention to dismiss the appeal for want of prosecution unless, within
fifteen days, appellant paid or made arrangements to pay for the record and
provided this court with proof of payment. See Tex. R. App. P. 37.3(b).

      Appellant has not provided this court with proof of payment for the record.
Accordingly, the appeal is ordered dismissed.



                                     PER CURIAM



Panel consists of Chief Justice Frost and Justices Christopher and Busby.




                                         2